Citation Nr: 1220918	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-38 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to December 2003.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In November 2007, the Veteran appeared for a hearing before the undersigned Veteran's Law Judge (VLJ). A transcript of the hearing has been associated with the claims file. Since the hearing, the Board remanded this matter in January 2008, December 2009, and October 2011 for additional development, which has been completed.


FINDING OF FACT

The Veteran's left knee disability did not have onset during service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for a left knee disability.  Available copies of service treatment records (STRs) show complaints of left knee pain in March 1989.  The report shows she had suffered pain for three weeks but that the pain was not due to trauma.  The next complaint of knee pain is dated April 2003.  The record does not indicate which knee was painful or provide a diagnosis.  A separation examination is not of record.  

The next complaint of knee pain is contained in her claim for service connection dated January 2004.  However, despite her claim of pain, she was not treated for symptoms or diagnosed with a disability until January 2010, seven years after separation from service.

The Veteran had a VA examination in January 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The Veteran reported injuring her knee during basic training but she could not remember the mechanism of injury.  The diagnosis was left knee degenerative joint disease.  In the opinion, the examiner stated that she could not provide an etiology opinion without resort to speculation.  She said that there were no STRs in the claims file.  

In an April 2011 addendum, the examiner stated that the knee symptoms were exaggerated.  

An addendum to the VA examination was provided in June 2011.  The examiner stated that he reviewed the service treatment records and that based on his review, it is less likely as not that the degenerative joint disease of the left knee is related to service.  His opinion was based upon review of the STRs, treatment records, imaging studies, medical explanation of basis of relationship, and his clinic experience and expertise.

In order to finally resolve this issue, another addendum was provided in December 2011.  The examiner reviewed the claims file and noted the treatment of the knee in 1989 and stated that the condition was treated conservatively.  No other visits were found for that year or in subsequent years.  Thus, based on the time course of the injury and her current symptoms and lack of symptoms to warrant medical evaluation during service, he found it less likely as not that the left knee had onset during service.

During her hearing before the Board, the Veteran stated that the physical activity during service hurt her knees.  She also noted that the terrain in Korea and mountain repelling course stressed her knees.  Current problems include pain and giving-way.

In this case, the Board notes that the first treatment for left knee pain was in March 1989.  She had no further complaints or injury for 14 years.  While she complained of knee pain in April 2003, the treatment record fails to identify the left or right knee and fails to provide a diagnosis.  Notably, pain is a symptom, not a disability and is therefore not entitled to service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Thus, STRs fail to show that she suffered a chronic left knee disability during service.

Further, weighing against her claim is the lack of subsequent complaints and treatment of the knee, which tends to show that she did not suffer a chronic left knee disability during and subsequent to service.  As noted above, her complaint seeking service connection claimed left knee pain is indicated; however, medical records are silent for complaint or treatment of the left knee until January 2010 when the VA examiner diagnosed degenerative joint disease of the left knee.  

Finally, weighing against her claim is the December 2011 VA examiner's opinion in which he found that the current knee condition is not related to service.  His opinion is based upon a review of the claims file and is supported by rationale.

The Board has considered the Veteran's testimony and statements.  While she claims to have suffered knee pain during and since service, she was not treated for the condition within one year of separation from service and despite her treatment of other disabilities since service, she failed to note that her left knee was causing problems, which undermines her current recollections to the Board.  This is not a situation in which the Veteran failed to go to doctors or cite problems, the record clearly notes the Veteran, when she had problems, reported the problems to competent medical professionals regularly.  With regard to the Veteran, in this case, her silence while being treated for other problems provides highly probative factual evidence against her current claim that she had knee problems for many years during and after service.          

Therefore, the Board finds that her testimony regarding continuity of symptomatology without merit.  Further, the Board finds that she is not competent to render a credible opinion regarding the etiology of her degenerative joint disease of the left knee as degenerative joint disease is not readily observable by lay persons.  Simply, such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to her statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In conclusion, the Board finds that the preponderance of the evidence is against a finding of service connection for the left knee disability.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; Gilbert , 1 Vet. App. 49.  The appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied, in part, by way of a letter sent to the Veteran in April 2004 that fully addressed all notice elements except for the Dingess criteria, and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Even though the letter did not address the Dingess criteria, such error was harmless because the claim has been denied, and hence no rating or effective date will be assigned.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained copies of service treatment records, VA treatment records, and private treatment records.  The Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  She was afforded VA medical examinations, discussed above, which have been deemed adequate for rating purposes.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


